EXHIBIT 10.4
TESORO CORPORATION
2006 LONG-TERM INCENTIVE PLAN
ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
     1.1 Amendment and Restatement. The Company hereby amends and restates the
Tesoro Corporation 2006 Long-Term Incentive Plan, as set forth in this document,
for compliance with Section 409A of the Code, effective as of January 1, 2009.
     1.2 Purpose of the Plan. The purpose of the Plan is to reward corporate
officers and other employees of the Company and its Affiliates by enabling them
to acquire shares of common stock of the Company and to receive other
compensation based on the increase in value of the common stock of the Company
or certain other performance measures. The Plan is intended to advance the best
interests of the Company, its Affiliates and its stockholders by providing those
persons who have substantial responsibility for the management and growth of the
Company and its Affiliates with additional performance incentives and an
opportunity to obtain or increase their proprietary interest in the Company,
thereby encouraging them to continue in their employment with the Company and
its Affiliates.
     1.3 Duration of Authority to Make Grants Under the Plan. No Awards may be
granted under the Plan on or after the tenth anniversary of the Effective Date.
The applicable provisions of the Plan will continue in effect with respect to an
Award granted under the Plan for as long as such Award remains outstanding.
ARTICLE II
DEFINITIONS
     The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.
     2.1 Affiliate. Any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than
50 percent (50%) of the securities having ordinary voting power for the election
of directors of the controlled entity or organization, or (ii) to direct or
cause the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

1



--------------------------------------------------------------------------------



 



     2.2 Aggregated Plan. Any agreement, method, program or other arrangement
sponsored by the Company that would be aggregated with this Plan pursuant to
Section 1.409A-1(c) of the Treasury Regulations.
     2.3 Award. Individually or collectively, a grant under the Plan of Options,
Restricted Stock Awards, Deferred Stock Unit Awards, Performance Stock Awards,
Performance Unit Awards, Cash-Based Awards, and Other Stock-Based Awards, in
each case subject to the terms and provisions of the Plan.
     2.4 Award Agreement. A written agreement or agreements that set forth the
terms and conditions applicable to an Award granted under the Plan. Such
agreement or agreements may be contained in one or more documents and may
include, but are not limited to being contained in an employment agreement
between the Company and the Holder that affects the Holder’s rights to an Award
granted under the Plan.
     2.5 Board. The board of directors of the Company.
     2.6 Cash-Based Award. An Award granted to a Holder pursuant to Article IX.
     2.7 Change in Control. Change in Control means (i) there shall be
consummated (a) any consolidation or merger of Company in which Company is not
the continuing or surviving corporation or pursuant to which shares of the
Company’s common Stock would be converted into cash, securities or other
property, other than a merger of the Company where a majority of the Board of
Directors of the surviving corporation are, and for a one-year period after the
merger continue to be, persons who were directors of the Company immediately
prior to the merger or were elected as directors, or nominated for election as
director, by a vote of at least two-thirds of the directors then still in office
who were directors of the Company immediately prior to the merger, or (b) any
sale, lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company, or
(ii) the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or (iii) (a) any “person” (as such
term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other than the
Company or a subsidiary thereof or any employee benefit plan sponsored by the
Company or a subsidiary thereof, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 35 percent or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors, as
a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, and (b) at any time during a period of
one-year thereafter, individuals who immediately prior to the beginning of such
period constituted the Board shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination by the Board for
election by the Company’s shareholders of each new director during such period
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period.
     2.8 Code. The United States Internal Revenue Code of 1986, as amended from
time to time.

2



--------------------------------------------------------------------------------



 



     2.9 Committee. A committee of at least two persons, who are members of the
Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation Committee of the Board. Each member of the Committee
in respect of his or her participation in any decision with respect to an Award
intended to satisfy the requirements of section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of section
162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3 under the Exchange Act, the requirements of
Rule 16b-3(d)(1) under the Exchange Act with respect to committee action must
also be satisfied. For all purposes under the Plan, the Chief Executive Officer
of the Company shall be deemed to be the “Committee” with respect to Options
granted by him pursuant to Section 4.1.
     2.10 Company. Tesoro Corporation, a Delaware corporation, or any successor
(by reincorporation, merger or otherwise).
     2.11 Corporate Change. Corporate Change shall have the meaning ascribed to
that term in Section 4.5(c).
     2.12 Deferred Stock Unit. A unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VII.
     2.13 Deferred Stock Unit Award. An Award granted pursuant to Article VII.
     2.14 Disability. As determined by the Committee in its discretion exercised
in good faith, a physical or mental condition of the Holder that would entitle
him to payment of disability income payments under the Company’s long-term
disability insurance policy or plan for employees as then in effect; or in the
event that the Holder is not covered, for whatever reason under the Company’s
long-term disability insurance policy or plan for employees or in the event the
Company does not maintain such a long-term disability insurance policy,
“Disability” means a permanent and total disability as defined in section
22(e)(3) of the Code. A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Holder shall
submit to an examination by such physician upon request by the Committee.
     2.15 Effective Date. Effective Date shall mean the date on which the Plan
was originally approved by the Board, or, if later, the date on which the Plan
was originally approved by the stockholders of the Company.
     2.16 Employee. A person employed by the Company or any Affiliate as a
common law employee. The determination of whether a person is a common law
employee shall be made by the Committee in its sole discretion.
     2.17 Exchange Act. Exchange Act means the United States Securities Exchange
Act of 1934, as amended from time to time.

3



--------------------------------------------------------------------------------



 



     2.18 Fair Market Value. Fair Market Value of the Stock as of any particular
date means (1) if the Stock is traded on a stock exchange, the closing sale
price of the Stock on that date as reported on the principal securities exchange
on which the Stock is traded, or (2) if the Stock is traded in the
over-the-counter market, the average between the high bid and low asked price on
that date as reported in such over-the-counter market; provided that (a) if the
Stock is not so traded, (b) if no closing price or bid and asked prices for the
stock was so reported on that date or (c) if, in the discretion of the
Committee, another means of determining the fair market value of a share of
Stock at such date shall be necessary or advisable, the Committee may provide
for another means for determining such fair market value.
     2.19 Fiscal Year. Fiscal Year means the Company’s fiscal year.
     2.20 Full Value Awards. Individually or collectively, a grant under the
Plan of Restricted Stock Awards, Deferred Stock Unit Awards, Performance Stock
Awards, Performance Unit Awards, and Other Stock-Based Awards in each case
subject to the terms and provisions of the Plan.
     2.21 Holder. A person who has been granted an Award or any person who is
entitled to receive shares of Stock under an Award.
     2.22 Mature Shares. Shares of Stock that the Holder has held for at least
six months.
     2.23 Minimum Statutory Tax Withholding Obligation. The amount the Company
or an Affiliate is required to withhold for federal, state and local taxes based
upon the applicable minimum statutory withholding rates required by the relevant
tax authorities.
     2.24 Option. An option to purchase Stock granted pursuant to Article V.
     2.25 Option Price. Option Prices shall have the meaning ascribed to that
term in Section 5.4.
     2.26 Optionee. A person who is granted an Option under the Plan.
     2.27 Option Agreement. A written contract setting forth the terms and
conditions of an Option. The term Option Agreement may include any employment
agreement or any other agreement between the Optionee and the Company that
affects the Optionee’s rights under any Award issued under the Plan.
     2.28 Other Stock-Based Award. An equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article X.
     2.29 Performance Goals. One or more of the criteria described in
Article VIII on which the performance goals applicable to an Award are based.
     2.30 Performance Stock Award. An Award granted to a Holder pursuant to
Article VIII.

4



--------------------------------------------------------------------------------



 



     2.31 Performance Unit Award. An Award granted to a Holder pursuant to
Article VIII.
     2.32 Period of Restriction. The period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VI.
     2.33 Plan. Tesoro Corporation 2006 Long-Term Incentive Plan, as set forth
in this document and as it may be amended from time to time.
     2.34 Restricted Stock. Shares of restricted Stock issued or granted under
the Plan pursuant to Article VI.
     2.35 Restricted Stock Award. An authorization by the Committee to issue or
transfer Restricted Stock to a Holder.
     2.36 Retirement. Retirement in accordance with the terms of a retirement
plan that is qualified under Section 401(a) of the Code and maintained by the
Company or an Affiliate in which the Holder is a participant.
     2.37 Section 409A. Section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.
     2.38 Section 409A Change in Control. A Section 409A Change in Control means
(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; (ii) any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company; (iii) a majority of the members of the
Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; or (iv) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions.
     The determination of whether a Section 409A Change of Control has occurred
shall be made by the Committee in accordance with the provisions of
Section 409A.
     2.39 Section 409A Disability. As determined by the Committee, either
(i) the Holder’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months or (ii) to the extent set forth in an Award
Agreement, the Holder’s receipt of income replacement benefits for a period of
not less than

5



--------------------------------------------------------------------------------



 



three months under an accident and health plan of the Company by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
     2.40 Separation from Service. A reasonably anticipated permanent reduction
in the level of bona fide services performed by a Holder for the Company and its
Affiliates to 20% or less of the average level of bona fide services performed
by the Holder for the Company and its Affiliates (whether as an employee or an
independent contractor) in the immediately preceding thirty-six (36) months (or
the full period of service to the Company and its Affiliates if the Holder has
been providing services to the Company and its Affiliates for fewer than
thirty-six (36) months). The determination of whether a Separation from Service
has occurred shall be made by the Committee in accordance with the provisions of
Section 409A.
     2.41 Specified Employee. A key employee of the Company as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof. The
determination of whether a Holder is a Specified Employee shall be made by the
Committee as of the specified employee identification date adopted by the
Company in accordance with the provisions of Section 409A.
     2.42 Stock. The common stock of the Company, $0.161/2 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders).
     2.43 Substantial Risk of Forfeiture. An Award is subject to a Substantial
Risk of Forfeiture if entitlement to the Award is conditioned on the performance
of substantial future services of the Holder or the occurrence of a condition
related to a purpose of the Award, and the possibility of forfeiture is
substantial, as provided in Section 409A.
     2.44 Termination of Employment. The termination of the Holder’s employment
relationship with the Company and all Affiliates.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. The persons who are eligible to receive Awards under the
Plan are Employees.
     3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the Employees to whom Awards shall be
granted and shall determine the nature and amount of each Award.
ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
     4.1 Authority to Grant Awards. The Committee may grant Awards to those
Employees as the Committee shall from time to time determine, under the terms
and conditions of the Plan. Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion. However, the Chief Executive Officer of the Company is
authorized to grant Options, with respect to no more than 10,000 shares of Stock
per

6



--------------------------------------------------------------------------------



 



Fiscal Year, as inducements to hire prospective Employees who will not be
officers of the Company subject to the provisions of Section 16 of the Exchange
Act.
     4.2 Dedicated Shares; Maximum Awards. The aggregate maximum number of
shares of Stock reserved for issuance under the Plan is 6,000,000 shares of
Stock. The aggregate number of shares of Stock with respect to which Full Value
Awards may be granted under the Plan is 2,750,000. The aggregate number of
shares of Stock with respect to which Options may be granted under the Plan is
5,250,000. The maximum number of shares of Stock with respect to which Options
may be granted to an Employee during a Fiscal Year is 562,500. The maximum
number of shares of Stock with respect to which any Full Value Award may be
granted to an Employee during a Fiscal Year may not exceed 187,500. Each of the
foregoing numerical limits stated in this Section 4.2 shall be subject to
adjustment in accordance with the provisions of Section 4.5. The number of
shares of Stock stated in this Section 4.2 shall also be increased by such
number of shares of Stock as become subject to substitute Awards granted
pursuant to Article X; provided, however, that such increase shall be
conditioned upon the approval of the stockholders of the Company to the extent
stockholder approval is required by law or applicable stock exchange rules. If
shares of Stock are withheld from payment of an Award to satisfy tax obligations
with respect to the Award, such shares of Stock will count against the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan. If Shares are tendered in payment of an Option Price of an Option, such
shares of Stock will not be added to the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan. To the extent that
any outstanding Award is forfeited or cancelled for any reason, the shares of
Stock allocable to such portion of the Award may again be subject to an Award
granted under the Plan.
     4.3 Non-Transferability. Except as specified in the applicable Award
Agreements, Awards shall not be transferable by the Holder other than by will or
under the laws of descent and distribution, and shall be exercisable, during the
Holder’s lifetime, only by him or her. In the discretion of the Committee, any
attempt to transfer an Award other than under the terms of the Plan and the
applicable Award Agreement may terminate the Award.
     4.4 Requirements of Law. The Company shall not be required to sell or issue
any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a

7



--------------------------------------------------------------------------------



 



certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law. The Company shall not be obligated to take any other
affirmative action in order to cause or enable the exercise of an Option or any
other Award, or the issuance of shares of Stock pursuant thereto, to comply with
any law or regulation of any governmental authority.
     4.5 Changes in the Company’s Capital Structure. The existence of
outstanding Awards shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference shares ahead of or affecting
the Stock or Stock rights, the dissolution or liquidation of the Company, any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.
     (a) If the Company shall effect a subdivision or consolidation of Stock or
other capital readjustment, the payment of a Stock dividend, or other increase
or reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.
     (b) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement (provided that such exceptions shall not apply in
the case of a reincorporation merger), or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after the approval by the stockholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more

8



--------------------------------------------------------------------------------



 



of the following alternatives, which may vary among individual Holders and which
may vary among Awards held by any individual Holder (provided that, with respect
to a reincorporation merger in which Holders of the Company’s ordinary shares
will receive one ordinary share of the successor corporation for each ordinary
share of the Company, none of such alternatives shall apply and, without
Committee action, each Award shall automatically convert into a similar award of
the successor corporation exercisable for the same number of ordinary shares of
the successor as the Award was exercisable for ordinary shares of Stock of the
Company):
     (i) accelerate the time at which some or all of the Awards then outstanding
may be exercised so that such Awards may be exercised in full for a limited
period of time on or before a specified date (before or after such Corporate
Change) fixed by the Committee, after which specified date all such Awards that
remain unexercised and all rights of Holders thereunder shall terminate;
     (ii) with respect to all or selected Holders, have some or all of their
then outstanding Awards (whether vested or unvested) assumed or have a new award
of a similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award as the case may be will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;
     (iii) provide that the number and class or series of Stock covered by an
Award (whether vested or unvested) theretofore granted shall be adjusted so that
such Award when exercised shall thereafter cover the number and class or series
of Stock or other securities or property (including, without limitation, cash)
to which the Holder would have been entitled pursuant to the terms of the
agreement or plan relating to such Corporate Change if, immediately prior to
such Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or
     (iv) make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

9



--------------------------------------------------------------------------------



 



     In effecting one or more of alternatives in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.
     (c) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreements evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
     (d) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.
     (e) The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Options or other
Awards.
     (f) In the event of a Change in Control of the Company, all Awards
previously granted to Employees that are not already fully vested and
exercisable, shall become immediately vested and fully exercisable upon such a
Change in Control.
     4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer of the Company. Any
Holder who makes an election under section 83(b) of the Code with respect to any
Award without the written approval of the Chief Financial Officer of the Company
may, in the discretion of the Committee, forfeit any or all Awards granted to
him or her under the Plan.
     4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan
or an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his Termination of Employment (a) committed fraud, embezzlement,
theft, felony or an act of dishonesty in the course of his employment by the
Company or an Affiliate which conduct damaged the Company or an Affiliate or
(b) disclosed trade secrets of the Company or an Affiliate, then as of the date
the Committee makes its finding, any Awards awarded to the Holder

10



--------------------------------------------------------------------------------



 



that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.
     4.8 Forfeiture Events. The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
     4.9 Compliance with Section 409A. Awards shall be designed and operated in
such manner that they are either exempt from application of, or comply with, the
requirements of Section 409A.
ARTICLE V
OPTIONS
     5.1 Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
     5.2 Type of Options Available. Except for Substitution Awards permitted
under Article X, all Options granted under the Plan shall be nonqualified stock
options that are not intended to satisfy the requirements of section 422 of the
Code.
     5.3 Option Agreement. Each Option grant under the Plan shall be evidenced
by an Option Agreement that shall specify (a) the Option Price, (b) the duration
of the Option, (c) the number of shares of Stock to which the Option pertains,
(d) the exercise restrictions, if any, applicable to the Option, and (e) such
other provisions as the Committee shall determine that are not inconsistent with
the terms and provisions of the Plan.
     5.4 Option Price. The price at which shares of Stock may be purchased under
an Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the shares of Stock on the date the Option is granted.
Subject to the limitation set forth in the preceding sentence of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan. Except as provided in Section 4.5, the Committee shall
not directly or indirectly lower the Option Price of a previously granted
Option.
     5.5 Duration of Options. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in Section 5.5(a), or
(ii) the period of time specified herein that follows the Optionee’s death,
Disability, Retirement or other Termination of Employment. Unless the Optionee’s
applicable Option Agreement specifies otherwise, an

11



--------------------------------------------------------------------------------



 



Option shall not continue to vest after the Optionee’s Termination of Employment
for any reason other than the death or Disability of the Optionee.
     (a) General Term of Option. Unless the Option Agreement specifies a shorter
general term, an Option shall expire on the tenth anniversary of the date the
Option is granted.
     (b) Early Termination of Option Due to Termination of Employment Other Than
for Death, Disability or Retirement. Except as may be otherwise expressly
provided by the Committee in an Option Agreement, an Option shall terminate on
the earlier of (1) the date of the expiration of the general term of the Option
or (2) the date that is one day less than three months after the date of the
Optionee’s Termination of Employment, whether with or without cause, for any
reason other than the death, Disability or Retirement of the Optionee, during
which period the Optionee shall be entitled to exercise the Option in respect of
the number of shares of Stock that the Optionee would have been entitled to
purchase had the Optionee exercised the Option on the date of such Termination
of Employment. The Committee shall determine whether an authorized leave of
absence, absence on military or government service, or any other absence from
service shall constitute a termination of the employment relationship between
the Optionee and the Company and all Affiliates.
     (c) Early Termination of Option Due to Death. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to death before the date of expiration
of the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the date of expiration of the general term of the Option or the first
anniversary of the date of the Optionee’s death, during which period the
Optionee’s executors or administrators or such persons to whom such Options were
transferred by will or by the laws of descent and distribution, shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Optionee would have been entitled to purchase had the Optionee exercised the
Option on the date of his death.
     (d) Early Termination of Option Due to Disability. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Termination of Employment due to Disability before the date of the expiration of
the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the expiration of the general term of the Option or the first
anniversary of the date of the Termination of Employment due to Disability,
during which period the Optionee shall be entitled to exercise the Option in
respect of the number of shares of Stock that the Optionee would have been
entitled to purchase had the Optionee exercised the Option on the date of such
Termination of Employment.
     (e) Early Termination of Option Due to Retirement. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to Retirement before the date of the
expiration of the general term of the Option, the Optionee’s Option shall
terminate on the earlier of the expiration of the general term of the Option or
the third anniversary of the date of the

12



--------------------------------------------------------------------------------



 



Termination of Employment due to Retirement, during which period the Optionee
shall be entitled to exercise the Option in respect of the number of shares of
Stock that the Optionee would have been entitled to purchase had the Optionee
exercised the Option on the date of such Termination of Employment.
     After the death of the Optionee, the Optionee’s executors, administrators
or any person or persons to whom the Optionee’s Option may be transferred by
will or by the laws of descent and distribution, shall have the right, at any
time prior to the termination of the Option to exercise the Option, in respect
to the number of all of the remaining unexercised and unexpired shares of Stock
subject to the Option.
     5.6 Amount Exercisable. Each Option may be exercised at the time, in the
manner and subject to the conditions the Committee specifies in the Option
Agreement in its sole discretion. Unless the Committee specifies otherwise in an
applicable Option Agreement, an Option Agreement shall set forth the following
terms regarding the exercise of the Option covered by the Option Agreement:
     (a) No Option granted under the Plan may be exercised until an Optionee has
completed one year of continuous employment with the Company or any subsidiary
of the Company following the date of grant;
     (b) Beginning on the day after the first anniversary of the date of grant,
an Option may be exercised up to 1/3 of the shares subject to the Option;
     (c) After the expiration of each succeeding anniversary date of the date of
grant, the Option may be exercised up to an additional 1/3 of the shares
initially subject to the Option, so that after the expiration of the third
anniversary of the date of grant, the Option shall be exercisable in full;
     (d) To the extent not exercised, installments shall be cumulative and may
be exercised in whole or in part until the Option expires on the tenth
anniversary of the date of grant.
     However, the Committee in its discretion, may change the terms of exercise
so that any Option may be exercised so long as it is valid and outstanding from
time to time in part or as a whole in such manner and subject to such conditions
as the Committee may set. In addition, the Committee, in its discretion, may
accelerate the time in which any outstanding Option may be exercised; provided,
however, that the Committee’s discretion to accelerate the time in which any
outstanding Option may be exercised shall, except as provided in Section 4.5
hereof, be limited to a Holder’s death, Disability, Retirement or, in the case
of a Holder who is not an officer of the Company subject to the reporting
requirements of Section 16 of the Exchange Act, involuntary termination of
employment as the result of a reduction in force program approved by the Board.
However, in no event shall any Option be exercisable on or after the tenth
anniversary of the date of the grant of the Option.
     5.7 Exercise of Options.

13



--------------------------------------------------------------------------------



 



     (a) General Method of Exercise. Subject to the terms and provisions of the
Plan and an Optionee’s Option Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Optionee wishes to exercise
such option on the date such notice is so delivered, (2) the number of shares of
Stock with respect to which the Option is to be exercised and (3) the address to
which the certificate representing such shares of Stock should be mailed. Except
in the case of exercise by a third party broker as provided below, in order for
the notice to be effective the notice must be accompanied by payment of the
Option Price by any combination of the following: (a) cash, certified check,
bank draft or postal or express money order for an amount equal to the Option
Price under the Option, (b) Mature Shares with a Fair Market Value on the date
of exercise equal to the Option Price under the Option (if approved in advance
by the Committee or an executive officer of the Company), (c) an election to
make a cashless exercise through a registered broker-dealer (if approved in
advance by the Committee or an executive officer of the Company) or (d) except
as specified below, any other form of payment which is acceptable to the
Committee. If Mature Shares are used for payment by the Optionee, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate Option Price of the shares of Stock being purchased upon exercise
of the Option, and any difference must be paid by cash, certified check, bank
draft or postal or express money order payable to the order of the Company.
     Whenever an Option is exercised by exchanging shares of Stock owned by the
Optionee, the Optionee shall deliver to the Company or its delegate certificates
registered in the name of the Optionee representing a number of shares of Stock
legally and beneficially owned by the Optionee, free of all liens, claims, and
encumbrances of every kind, accompanied by stock powers duly endorsed in blank
by the record holder of the shares represented by the certificates, (with
signature guaranteed by a commercial bank or trust company or by a brokerage
firm having a membership on a registered national stock exchange). The delivery
of certificates upon the exercise of Option is subject to the condition that the
person exercising the Option provide the Company with the information the
Company might reasonably request pertaining to exercise, sale or other
disposition of an Option.
     (b) Issuance of Shares. Subject to Section 4.4 and Section 5.7(c), as
promptly as practicable after receipt of written notification and payment, in
the form permitted under Section 13.3, of an amount of money necessary to
satisfy any withholding tax liability that may result from the exercise of such
Option, the Company shall deliver to the Optionee certificates for the number of
shares with respect to which the Option has been exercised, issued in the
Optionee’s name. Delivery of the shares shall be deemed effected for all
purposes when a stock transfer agent of the Company shall have deposited the
certificates in the United States mail, addressed to the Optionee, at the
address specified by the Optionee.
     (c) Limitations on Exercise Alternatives. The Committee shall not permit an
Optionee to pay such Optionee’s Option Price upon the exercise of an Option by
having the Company reduce the number of shares of Stock that will be delivered
pursuant to the exercise of the Option. In addition, the Committee shall not
permit an Optionee to pay

14



--------------------------------------------------------------------------------



 



such Optionee’s Option Price upon the exercise of an Option by using shares of
Stock other than Mature Shares. An Option may not be exercised for a fraction of
a share of Stock.
     5.8 Transferability of Options. Except as otherwise provided in an
Optionee’s Option Agreement, no Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in an Optionee’s Option Agreement, all Options granted to an
Optionee under the Plan shall be exercisable during his or her lifetime only by
such Optionee. Any attempted assignment of an Option in violation of this
Section 5.8 shall be null and void.
     5.9 No Rights as Stockholder. An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until he exercises the
Option; and, except as otherwise provided in Section 4.5, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of such exercise.
ARTICLE VI
RESTRICTED STOCK AWARDS
     6.1 Restricted Stock Awards. The Committee may make Awards of Restricted
Stock to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for shares of Stock issued pursuant to
a Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.
     6.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
     6.3 Award Vesting. Unless otherwise provided by the Committee, Restricted
Stock Awards shall vest ratably over a minimum of three years. The Committee
shall have the discretion to accelerate the vesting of a Restricted Stock Award
only in the event of a Holder’s death, Disability, Retirement or, in the case of
a Holder who is not an officer of the Company subject to the reporting
requirements of Section 16 of the Exchange Act, involuntary termination of
employment as the result of a reduction in force program approved by the Board.
     6.4 Holder’s Rights as Stockholder. Subject to the terms and conditions of
the Plan, each recipient of a Restricted Stock Award shall have all the rights
of a stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to

15



--------------------------------------------------------------------------------



 



Restricted Stock in cash or property other than shares of Stock or rights to
acquire shares of Stock shall be paid to the recipient of the Restricted Stock
Award only at such time as the vesting restrictions on the Restricted Stock
Award are satisfied and shall be paid as soon as administratively practicable
following satisfaction of the vesting restrictions on the Restricted Stock; and
in all instances within two and one-half (21/2) months after the end of the
Fiscal Year in which the Substantial Risk of Forfeiture lapses with respect to
the Restricted Stock Award. Forfeiture of the underlying Restricted Stock Award
shall result in a forfeiture of any dividends paid with respect to the
Restricted Stock Award. Dividends paid in shares of Stock or rights to acquire
shares of Stock shall be added to and become a part of the Restricted Stock.
During the Period of Restriction, certificates representing the Restricted Stock
shall be registered in the Holder’s name and bear a restrictive legend to the
effect that ownership of such Restricted Stock, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Restricted Stock Award Agreement. Such
certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment,
each endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock which shall be forfeited in accordance with the
Plan and the applicable Restricted Stock Award Agreement.
ARTICLE VII
DEFERRED STOCK UNIT AWARDS
     7.1 Authority to Grant Deferred Stock Unit Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Deferred Stock Unit Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine. The amount of, the
vesting and the transferability restrictions applicable to any Deferred Stock
Unit Award shall be determined by the Committee in its sole discretion. The
Committee shall maintain a bookkeeping ledger account which reflects the number
of Deferred Stock Units credited under the Plan for the benefit of a Holder.
     7.2 Deferred Stock Unit Awards. A Deferred Stock Unit Award shall be
similar in nature to Restricted Stock Award except that no shares of Stock are
actually transferred to the Holder until a later date specified in the
applicable Award Agreement. Each Deferred Stock Unit shall have a value equal to
the Fair Market Value of a share of Stock.
     7.3 Award Vesting. Unless otherwise provided by the Committee, Deferred
Stock Unit Awards shall vest ratably over a minimum of three years. The
Committee shall have the discretion to accelerate the vesting of a Deferred
Stock Unit Award only in the event of a Holder’s death, Disability, Retirement
or, in the case of a Holder who is not an officer of the Company subject to the
reporting requirements of Section 16 of the Exchange Act, involuntary
termination of employment as the result of a reduction in force program approved
by the Board.
     7.4 Deferred Stock Unit Award Agreement. Each Deferred Stock Unit Award
shall be evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, transferability restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee may
specify.

16



--------------------------------------------------------------------------------



 



     7.5 Form of Payment Under Deferred Stock Unit Award. Payment under a
Deferred Stock Unit Award shall be made in either cash or shares of Stock as
specified in the Holder’s Award Agreement.
     7.6 Time of Payment Under Deferred Stock Unit Award. A Holder’s payment
under a Deferred Stock Unit Award shall be made at such time as is specified in
the Holder’s Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the Fiscal Year in which the Deferred
Stock Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) to the extent provided under an Award Agreement, at a time
that is permitted under Article XI hereof.
     7.7 Holder’s Rights as Stockholder. A Holder of a Deferred Stock Unit Award
shall have no rights of a stockholder with respect to the Deferred Stock Unit
Award. A Holder shall have no voting rights with respect to any Deferred Stock
Unit Award.
ARTICLE VIII
PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
     8.1 Authority to Grant Performance Stock Awards and Performance Unit
Awards. Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Stock Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Stock Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting or
transferability restrictions on a recipient’s rights with respect to Performance
Stock or Performance Unit Awards, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause the certificate for shares of Stock
issued pursuant to a Performance Stock or Performance Unit Award to be imprinted
with any legend which counsel for the Company considers advisable with respect
to the restrictions or, should the shares of Stock be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the shares of Stock as counsel for the Company considers
necessary or advisable to comply with applicable law.
     8.2 Performance Goals. A Performance Goal must be objective such that a
third party having knowledge of the relevant facts could determine whether the
goal is met. Such a Performance Goal may be based on one or more business
criteria that apply to the Employee, one or more business units of the Company,
or the Company as a whole, with reference to one or more of the following:
earnings per share, earnings per share growth, total shareholder return,
economic value added, cash return on capitalization, increased revenue, revenue
ratios (per employee or per customer), net income, stock price, market share,
return on equity, return on assets, return on capital, return on capital
compared to cost of capital, return on capital employed, return on invested
capital, shareholder value, net cash flow, operating income, earnings before
interest and taxes, cash flow, cash flow from operations, cost reductions, cost
ratios (per employee or per customer), proceeds from dispositions, project
completion time and

17



--------------------------------------------------------------------------------



 



budget goals, net cash flow before financing activities, customer growth and
total market value. Goals may also be based on performance relative to a peer
group of companies. Unless otherwise stated, such a Performance Goal need not be
based upon an increase or positive result under a particular business criterion
and could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Stock or Performance Unit Awards, it is intended that the Plan will conform with
the standards of section 162(m) of the Code and Treasury Regulations §
1.162-27(e)(2)(i), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Stock or
Performance Unit Awards made pursuant to the Plan shall be determined by the
Committee.
     8.3 Award Vesting. Unless otherwise provided by the Committee, Performance
Stock Awards and Performance Unit Awards shall vest ratably over a minimum of
three years. The Committee shall have the discretion to accelerate the vesting
of a Performance Stock Award or a Performance Unit Award only in the event of a
Holder’s death, Disability, Retirement or, in the case of a Holder who is not an
officer of the Company subject to the reporting requirements of Section 16 of
the Exchange Act, involuntary termination of employment as the result of a
reduction in force program approved by the Board.
     8.4 Time of Establishment of Performance Goals. A Performance Goal for a
particular Performance Stock Award or Performance Unit Award must be established
by the Committee prior to the earlier to occur of (a) 90 days after the
commencement of the period of service to which the Performance Goal relates or
(b) the lapse of 25 percent of the period of service, and in any event while the
outcome is substantially uncertain.
     8.5 Written Agreements. Each Performance Stock Award or Performance Unit
Award shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.
     8.6 Form of Payment Under Performance Unit Award. Payment under a
Performance Unit Award shall be made in either cash or shares of Stock as
specified in the Holder’s Award Agreement.
     8.7 Time of Payment Under Performance Unit Award. A Holder’s payment under
a Performance Unit Award shall be made at such time as is specified in the
Holder’s Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the Fiscal Year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) to the extent provided under an Award Agreement, at a time
that is permitted under Article XI hereof.
     8.8 Holder’s Rights as Stockholder With Respect to a Performance Unit
Award. A Holder of a Performance Unit Award shall have no rights of a
stockholder with respect to the

18



--------------------------------------------------------------------------------



 



Performance Unit Award. A Holder shall have no voting rights with respect to any
Performance Unit Award.
     8.9 Holder’s Rights as Stockholder With Respect to a Performance Stock
Award. Subject to the terms and conditions of the Plan, each Holder of a
Performance Stock Award shall have all the rights of a stockholder with respect
to the shares of Stock issued to the Holder pursuant to the Award during any
period in which such issued shares of Stock are subject to forfeiture and
restrictions on transfer, including without limitation, the right to vote such
shares of Stock, if unrestricted shares of Stock of the same class have the
right to vote. Dividends paid with respect to Performance Stock Awards in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the Holder as soon as administratively practicable after such
time as the vesting restrictions on the Performance Stock Awards are satisfied,
but in all events within two and one-half (21/2) months after the end of the
Fiscal Year in which the Performance Stock Award is no longer subject to a
Substantial Risk of Forfeiture. Forfeiture of the underlying Performance Stock
Award shall result in a forfeiture of any dividends paid with respect to the
Performance Stock Award. Dividends paid in shares of Stock or rights to acquire
shares of Stock shall be added to and become a part of the Performance Stock
Award.
     8.10 Increases Prohibited. None of the Committee or the Board may increase
the amount of compensation payable under a Performance Stock or Performance Unit
Award. If the time at which a Performance Stock or Performance Unit Award will
vest is accelerated for any reason, the number of shares of Stock subject to the
Performance Stock or Performance Unit Award shall be reduced pursuant to
Department of Treasury Regulation section 1.162-27(e)(2)(iii) to reasonably
reflect the time value of money.
     8.11 Stockholder Approval. No payments of Stock or cash will be made
pursuant to this Article VIII unless the stockholder approval requirements of
Treasury Regulation section 1.162-27(e)(4) are satisfied.
ARTICLE IX
CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
     9.1 Authority to Grant Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Cash-Based Awards under the Plan to Employees in such amounts and upon
such terms, including the achievement of specific performance goals, as the
Committee shall determine.
     9.2 Authority to Grant Other Stock-Based Awards. The Committee may grant
other types of equity-based or equity-related Awards not otherwise described by
the terms and provisions of the Plan (including the grant or offer for sale of
unrestricted shares of Stock) in such amounts and subject to such terms and
conditions, as the Committee shall determine. Such Awards may involve the
transfer of actual shares of Stock to Holders, or payment in cash or otherwise
of amounts based on the value of shares of Stock and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.

19



--------------------------------------------------------------------------------



 



     9.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of shares of Stock or
units based on shares of Stock, as determined by the Committee. The Committee
may establish performance goals in its discretion for Cash-Based Awards and
Other Stock-Based Awards. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Cash-Based Awards or Other
Stock-Based Awards that will be paid out to the Holder will depend on the extent
to which the performance goals are met.
     9.4 Payment of Cash-Based Awards and Other Stock-Based Awards. A Holder’s
payment under a Cash-Based Award or an Other Stock-Based Award shall be made at
such time as is specified in the Holder’s Award Agreement. The Award Agreement
shall specify that the payment will be made (1) by a date that is no later than
the date that is two and one-half (2 1/2) months after the end of the Fiscal
Year in which the Cash-Based Award or Other Stock-Based Award is no longer
subject to a Substantial Risk of Forfeiture or (2) to the extent provided under
an Award Agreement, at a time that is permitted under Article XI hereof.
     9.5 Termination of Employment. The Committee shall determine the extent to
which a grantee’s rights with respect to Cash-Based Awards and Other Stock-Based
Awards shall be affected by the Holder’s Termination of Employment. Such
provisions shall be determined in the sole discretion of the Committee and need
not be uniform among all Awards of Cash-Based Awards and Other Stock-Based
Awards issued pursuant to the Plan.
     9.6 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Holder’s rights under the Plan, if exercisable, shall be
exercisable during his or her lifetime only by such Holder.
ARTICLE X
SUBSTITUTION AWARDS
     Awards may be granted under the Plan from time to time in substitution for
stock options and other awards held by employees of other entities who are about
to become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least 50 percent (50%) of
the issued and outstanding stock of another corporation as the result of which
such other corporation will become a subsidiary of the Company. The terms and
conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Award in substitution for which they are granted, but with respect to
Options that are incentive stock options, no such variation shall be such as to
affect the status of any such substitute Option as an incentive stock option
under section 422 of the Code.

20



--------------------------------------------------------------------------------



 



ARTICLE XI
SECTION 409A COMPLIANCE
     11.1 Payment Events. It is the intention of the Company that no Award shall
be “deferred compensation” subject to Section 409A unless and to the extent that
the Committee specifically determines otherwise, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly. If the Committee
determines that an Award is subject to Section 409A, then the Award shall be
paid or settled only upon the Holder’s death, Section 409A Disability,
Separation from Service, or upon a Section 409A Change of Control, or upon such
other date(s) or pursuant to a schedule designated by the Committee, all of such
events only as specified in the applicable Award Agreement, and subject to the
following provisions:
     (a) Delay for Specified Employees. Notwithstanding any provision of this
Plan or the terms of an Award Agreement to the contrary, an Award that is
granted to a Specified Employee and that is to be paid or settled upon such
Specified Employee’s Separation from Service shall not be paid or settled prior
to the earlier of (i) the first day of the seventh (7th) month following the
date of such Specified Employee’s Separation from Service or (ii) the Specified
Employee’s death.
     (b) Distribution in the Event of Income Inclusion Under Section 409A. If an
Award fails to meet the requirements of Section 409A, the Holder may receive
payment in connection with the Award before the Award would otherwise be paid,
provided, however, that the amount paid to the Holder shall not exceed the
lesser of: (i) the amount payable under such Award, or (ii) the amount to be
reported pursuant to Section 409A on the applicable Form W-2 (or Form 1099) as
taxable income to the Holder.
     (c) Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Company is required to withhold amounts to pay the Holder’s portion of the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a) or 3121(v)(2) of the Code with respect to an amount that is or will be
paid to the Holder under the Award before the amount otherwise would be paid,
the Committee may withhold an amount equal to the lesser of: (i) the amount
payable under such Award, or (ii) the aggregate of the FICA taxes imposed and
the income tax withholding related to such amount.
     (d) Delay in Payments Subject to Section 162(m) of the Code. In the event
the Company reasonably anticipates that the payment of benefits under an Award
would result in the loss of the Company’s Federal income tax deduction with
respect to such payment due to the application of Section 162(m) of the Code,
the Committee may delay the payment of all such benefits under the Award until
(i) the first taxable year in which the Company reasonably anticipates, or
should reasonably anticipate, that if the payment were made during such year,
the deduction of such payment would not be barred by application of Section
162(m) of the Code or (ii) during the period beginning with the date of the
Holder’s Separation from Service (or, for Specified Employees, the date that is
six (6) months after the date of the Holder’s Separation from Service) and
ending on the later of (A) the last day of the taxable year of the Company that
includes such date or (B) the 15th day of the third month following the date of
the Holder’s Separation from

21



--------------------------------------------------------------------------------



 



Service (or, for Specified Employees, the date that is six (6) months after the
date of the Holder’s Separation from Service).
     (e) Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits under an Award would violate Federal securities laws or other
applicable law, the Committee may delay the payment until the earliest date at
which the Company reasonably anticipates that making of such payment would not
cause such violation.
     (f) Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified under an Award would jeopardize the ability of the Company to continue
as a going concern, the Committee may delay the payment of benefits until the
first calendar year in which the Company notifies the Committee that the payment
of benefits would not have such effect.
     (g) Administrative Delay in Payment. In the case of administrative
necessity, the payment of benefits under an Award may be delayed up to the later
of the last day of the calendar year in which payment would otherwise be made or
the 15th day of the third calendar month following the date on which payment
would otherwise be made. Further, if, as a result of events beyond the control
of the Holder (or following the Holder’s death, the Holder’s beneficiary), it is
not administratively practicable to calculate the amount of benefits due to the
Holder as of the date on which payment would otherwise be made, the payment may
be delayed until the first calendar year in which calculation of the amount is
administratively practicable.
     11.2 No Holder Election. Notwithstanding the foregoing provisions of this
Article XI, if the period during which payment of benefits under an Award will
be made occurs, or will occur, in two calendar years, the Holder shall not be
permitted to elect the calendar year in which the payment shall be made.
ARTICLE XII
ADMINISTRATION
     12.1 Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.
     12.2 Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote

22



--------------------------------------------------------------------------------



 



of a majority of those members present at any meeting shall decide any question
brought before that meeting. Any decision or determination reduced to writing
and signed by a majority of the members shall be as effective as if it had been
made by a majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his own part, including but not limited to the exercise of any power
or discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities, to:
     (a) determine the persons to whom and the time or times at which Awards
will be made;
     (b) determine the number and exercise price of shares of Stock covered in
each Award, subject to the terms and provisions of the Plan;
     (c) determine the terms, provisions and conditions of each Award, which
need not be identical and need not match the default terms set forth in the
Plan;
     (d) accelerate the time at which any outstanding Award will vest;
     (e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and
     (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.
     The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in Section 12.3.
     The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XII and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Employee, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.
     12.3 Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Holders and the estates and
beneficiaries of Employees and Holders.

23



--------------------------------------------------------------------------------



 



     12.4 No Liability. Under no circumstances shall the Company, the Board or
the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s, the Committee’s
or the Board’s roles in connection with the Plan.
ARTICLE XIII
AMENDMENT OR TERMINATION OF PLAN
     13.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 13.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.
     13.2 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.
     13.3 Payment or Settlement of Award Upon Termination of Plan. Upon
termination of the Plan, the Company may settle any outstanding Award that is
not subject to Section 409A as soon as is practicable following such termination
and may settle any outstanding Award that is subject to Section 409A in
accordance with one of the following:
     (a) the termination and liquidation of the Plan within twelve (12) months
of a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the Holders’
gross incomes in the latest of the following years (or, if earlier, the taxable
year in which the amount is actually or constructively received): (i) the
calendar year in which the Plan is terminated; (ii) the first calendar year in
which the amount is no longer subject to a Substantial Risk of Forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable;
     (b) the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Committee within the thirty (30) days preceding or the
twelve (12) months following a Section 409A Change in Control; provided that all
Aggregated Plans are terminated and liquidated with respect to each Holder who
experienced the Section 409A Change in Control, so that under the terms of the
termination and liquidation, all such Holders are required to receive all
amounts of deferred compensation under this Plan and any other Aggregated Plans
within twelve (12) months of the date the Committee irrevocably takes all
necessary action to terminate and liquidate this Plan and the Committee takes
all necessary action to terminate and liquidate such other Aggregated Plans; or

24



--------------------------------------------------------------------------------



 



     (c) the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (2) the Committee terminates and liquidates all
Aggregated Plans; (3) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Committee irrevocably takes all necessary
action to terminate and liquidate this Plan, other than payments that would be
payable under the terms of this Plan if the action to terminate and liquidate
this Plan had not occurred; (4) all payments are made within twenty four
(24) months of the date on which the Committee irrevocably takes all action
necessary to terminate and liquidate this Plan; and (5) the Company does not
adopt a new Aggregated Plan at any time within three (3) years following the
date on which the Committee irrevocably takes all action necessary to terminate
and liquidate the Plan.
ARTICLE XIV
MISCELLANEOUS
     14.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.
     14.2 No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.
     14.3 Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law (or such greater amount as the Holder may elect)
to be withheld with respect to the vesting or exercise of an Award or lapse of
restrictions on an Award. In the alternative, the Company may require the Holder
(or other person validly exercising the Award) to pay such sums (or such greater
amount as the Holder may elect) for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the

25



--------------------------------------------------------------------------------



 



discretion of the Committee, and with the consent of the Holder, the Company may
reduce the number of shares of Stock issued to the Holder upon such Holder’s
exercise of an Option to satisfy the tax withholding obligations of the Company
or an Affiliate; provided that the Fair Market Value of the shares of Stock held
back shall not exceed the Company’s or the Affiliate’s Minimum Statutory Tax
Withholding Obligation. The Committee may, in its discretion, permit a Holder to
satisfy any Minimum Statutory Tax Withholding Obligation arising upon the
vesting of an Award by delivering to the Holder a reduced number of shares of
Stock in the manner specified herein. If permitted by the Committee and
acceptable to the Holder, at the time of vesting of shares under the Award, the
Company shall (a) calculate the amount of the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation on the assumption that all such
shares of Stock vested under the Award are made available for delivery,
(b) reduce the number of such shares of Stock made available for delivery so
that the Fair Market Value of the shares of Stock withheld on the vesting date
approximates the Company’s or an Affiliate’s Minimum Statutory Tax Withholding
Obligation and (c) in lieu of the withheld shares of Stock, remit cash to the
United States Treasury and other applicable governmental authorities, on behalf
of the Holder, in the amount of the Minimum Statutory Tax Withholding
Obligation. The Company shall withhold only whole shares of Stock to satisfy its
Minimum Statutory Tax Withholding Obligation. Where the Fair Market Value of the
withheld shares of Stock does not equal the amount of the Minimum Statutory Tax
Withholding Obligation, the Company shall withhold shares of Stock with a Fair
Market Value slightly less than the amount of the Minimum Statutory Tax
Withholding Obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 14.3.
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and, in either case,
the Holder’s right, title and interest in such shares of Stock shall terminate.
The Company shall have no obligation upon vesting or exercise of any Award or
lapse of restrictions on Restricted Stock until the Company or an Affiliate has
received payment sufficient to cover the Minimum Statutory Tax Withholding
Obligation with respect to that vesting, exercise or lapse of restrictions.
Neither the Company nor any Affiliate shall be obligated to advise a Holder of
the existence of the tax or the amount which it will be required to withhold.
     14.4 Written Agreement. Each Award shall be embodied in a written or
electronic agreement or statement which shall be subject to the terms and
conditions of the Plan. The Award Agreement shall be signed, written or
electronically, by a member of the Committee on behalf of the Committee and the
Company or by an executive officer of the Company, other than the Holder, on
behalf of the Company, and may be signed, written or electronically, by the
Holder to the extent required by the Committee. The Award Agreement may specify
the effect of a Change in Control on the Award. The Award Agreement may contain
any other provisions that the Committee in its discretion shall deem advisable
which are not inconsistent with the terms and provisions of the Plan.
“Electronic agreement” means an agreement created, generated, sent,
communicated, received or stored by electronic means. An electronic signature
shall be accomplished by an electronic symbol or process attached to or
logically associated with an electronic agreement and executed or adopted by a
person with intent to sign the agreement.
     14.5 Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses

26



--------------------------------------------------------------------------------



 



(including attorney’s fees, the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation, other
than amounts paid to the Company itself) reasonably incurred by such member in
connection with or arising out of any action, suit or proceeding in which such
member may be involved by reason of such member being or having been a member of
the Committee, whether or not he or she continues to be a member of the
Committee at the time of incurring the expenses, including, without limitation,
matters as to which such member shall be finally adjudged in any action, suit or
proceeding to have been negligent in the performance of such member’s duty as a
member of the Committee. However, this indemnity shall not include any expenses
incurred by any member of the Committee in respect of matters as to which such
member shall be finally adjudged in any action, suit or proceeding to have been
guilty of gross negligence or willful misconduct in the performance of his duty
as a member of the Committee. In addition, no right of indemnification under the
Plan shall be available to or enforceable by any member of the Committee unless,
within 60 days after institution of any action, suit or proceeding, such member
shall have offered the Company, in writing, the opportunity to handle and defend
same at its own expense. This right of indemnification shall inure to the
benefit of the heirs, executors or administrators of each member of the
Committee and shall be in addition to all other rights to which a member of the
Committee may be entitled as a matter of law, contract or otherwise.
     14.6 Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
     14.7 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     14.8 Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.
     14.9 Other Compensation Plans. The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.
     14.10 Other Awards. The grant of an Award shall not confer upon the Holder
the right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
     14.11 Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

27



--------------------------------------------------------------------------------



 



     14.12 Law Limitations/Governmental Approvals. The granting of Awards and
the issuance of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     14.13 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to:
     (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
     (b) completion of any registration or other qualification of the Stock
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
     14.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.
     14.15 Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the Shares for investment and without any
present intention to sell or distribute such Stock.
     14.16 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to:
     (a) determine which Affiliates shall be covered by the Plan;
     (b) determine which persons employed outside the United States are eligible
to participate in the Plan;
     (c) amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside outside the United States;
     (d) establish subplans and modify exercise procedures and other terms and
procedures to the extent such actions may be necessary or advisable — any
subplans and modifications to Plan terms and procedures established under this
Section 13.16 by the Committee shall be attached to the Plan document as
Appendices; and
     (e) take any action, before or after an Award is made, that it deems
advisable to obtain or comply with any necessary local government regulatory
exemptions or approvals.

28



--------------------------------------------------------------------------------



 



     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act,
the Code, any securities law or governing statute or any other applicable law.
     14.17 No Fractional Shares. No fractional shares of Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
     14.18 Arbitration of Disputes. Any controversy arising out of or relating
to the Plan or an Award Agreement shall be resolved by arbitration conducted
pursuant to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.
     14.19 Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas.
     IN WITNESS WHEREOF, this Plan has been executed this 12th day of December,
2008, effective as of January 1, 2009.

                  TESORO CORPORATION    
 
           
 
  By:   /s/ SUSAN A. LERETTE    
 
     
 
   
 
  Title:   SVP, Administration    
 
     
 
   

29